Detailed Action
Remark
In this application claims 1-20 filed February 23, 2022 are pending in which claims 1, 9, and 16 are in independent forms.    

Priority







	Acknowledgment is made of applicant's claims benefit of continuation of Application No.14/872,004 filed 9/30/2015 now Patent No. 11,334,555 in which is continuation of Application No. 14/075,598 filed 11/8/2013 now Patent No. 9,037,540 in which is continuation of Application No. 13/757,024 filed 2/1/2013 now Patent No. 8,600,934 in which is continuation of application no. 12/928,998 filed 12/23/2010 patent no. 8,370,298 in which is continuation of Application No. 12/157,772 filed 6/13/2008 now Patent No. 7,885,925 in which is continuation of Application No. 11/269,498 filed11/8/2005 now Abandoned and benefit of provisional application no. 60/626,121 filed 11/8/2004. 

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 2/24/2022, 3/24/2022, and 5/5/2022 have been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 of the instant application are provisionally rejected under the judicially created doctrine of double patenting over claims 1-20 of Patent No. 11,269,852.
Cross-reference claims table:
Instant Application (17/652,259) 
Patent No. 11,269.852
1. A method comprising: 
receiving, by a content management system and from a first client device associated with a first user, 
an indication that the first user is accessing a file that the content management system stores and synchronizes between the first client device and a second client device associated with a second user; 
detecting, by the content management system, 

an update to the file based on information received from the second client device associated with the second user; and 
providing, to the first client device while the first user is accessing the file, a prompt indicating the update to the file based on detecting the update to the file.






2. The method of claim 1, wherein the file that the first user accesses is a local copy of the file on the first client device.









3. The method of claim 1, wherein detecting the update to the file based on the information received from the second client device comprises detecting edits to the file applied by the second user on the second client device.








4. The method of claim 3, wherein providing, to the first client device while the first user is accessing the file, a prompt indicating the update to the file comprises providing an option with respect to the edits to the file applied by the second user on the second client device.
5. The method of claim 4, wherein the option with respect to the edits comprises an option to accept the edits to the file.
6. The method of claim 5, further comprising: receiving, from the first client device, an indication that the first user selected the option to accept the edits to the file; and providing, to the first client device, an updated version of the file that includes the edits to the file applied by the second user.

7. The method of claim 4, wherein the option with respect to the edits comprises an option to reject the edits to the file.
8. The method of claim 1, wherein providing the prompt indicating the update to the file comprises providing the prompt to prevent conflicts for the file.

9. A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
receive, by a content management system and from a first client device associated with a first user, an indication that the first user is accessing a file that the content management system stores and synchronizes between the first client device and a second client device associated with a second user; 
detect, by the content management system, 

an update to the file based on information received from the second client device associated with the second user; and 
provide, to the first client device while the first user is accessing the file, a prompt indicating the update to the file.





10. The non-transitory computer readable storage medium of claim 9, wherein providing the prompt indicating the update to the file comprises indicating the prompt to prevent conflicts for the file.
11. The non-transitory computer readable storage medium of claim 9, wherein detecting the update to the file based on the information received from the second client device comprises detecting that the second user is accessing the file on the second client device.
12. The non-transitory computer readable storage medium of claim 9, wherein detecting the update to the file based on the information received from the second client device comprises detecting edits to the file applied by the second user on the second client device.
13. The non-transitory computer readable storage medium of claim 12, wherein providing, to the first client device while the first user is accessing the file, a prompt indicating the update to the file comprises providing an option with respect to the edits to the file applied by the second user on the second client device.
14. The non-transitory computer readable storage medium of claim 13, wherein the option with respect to the edits comprises an option to accept the edits to the file.
15. The non-transitory computer readable storage medium of claim 14, further comprising instructions that, when executed by the at least one processor, cause the computing device to: receive, from the first client device, an indication that the first user selected the option to accept the edits to the file; and provide, to the first client device, an updated version of the file that includes the edits to the file applied by the second user on the second client device.
16. A system, comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to: receive, by a content management system and from a first client device associated with a first user, an indication that the first user is accessing a file that the content management system stores and synchronizes between the first client device and a second client device associated with a second user; detect, by the content management system, 
an update to the file based on information received from the second client device associated with the second user; and provide, to the first client device while the first user is accessing the file, a prompt indicating the update to the file.





17. The system of claim 16, wherein detecting the update to the file based on the information received from the second client device comprises detecting that the second user is accessing the file on the second client device.
18. The system of claim 16, wherein detecting the update to the file based on the information received from the second client device comprises detecting edits to the file applied by the second user on the second client device.
19. The system of claim 18, wherein providing, to the first client device, the prompt indicating the update to the file comprises providing an option to accept the edits to the file.
20. The system of claim 19, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the first client device, an indication that the first user selected the option to accept the edits to the file; and provide, to the first client device, an updated version of the file that includes the edits to the file applied by the second user on the second client device.

1. A method comprising: 
receiving, by a content management system and from a first client device associated with a first user, 
an indication that the first user is accessing a file that the content management system stores and synchronizes between the first client device and a second client device associated with a second user; 
detecting, by the content management system while the first user is accessing the file, 
an update to the file based on information received from the second client device associated with the second user; 

providing, to the first client device while the first user is accessing the file, a prompt indicating the update to the file initiated by the second client device based on detecting the update to the file; detecting a second update to the file different from the update initiated by the second client device; and based on detecting the second update to the file, preserving both the update and the second update to persist within the file.

2. The method of claim 1, further comprising: detecting the second update while detecting the update to the file initiated by the second client device and based on information received from the first client device associated with the first user; determining that the second update modifies content in a different portion of the file than the update initiated by the second client device; and based on determining that the second update modifies content in a different portion than the update, preserving both the update and the second update to persist within the file.
3. The method of claim 1, further comprising: detecting the second update while detecting the update to the file initiated by the second client device and based on information received from the first client device associated with the first user; determining that the second update modifies content in a same portion of the file as the update initiated by the second client device; and based on determining that the second update modifies content in the same portion than as update, providing a prompt to the first client device requesting an indication of which update to keep between the update and the second update.
4. The method of claim 1, wherein providing the prompt indicating the update to the file comprises providing an option with respect to the update to the file initiated by the second client device.

5. The method of claim 4, wherein the option with respect to the update comprises an option to accept the update to the file.
6. The method of claim 5, further comprising: receiving, from the first client device, an indication that the first user selected the option to accept the update to the file; and providing, to the first client device in response to the indication that the first user selected the option to accept the update, an updated version of the file that includes the update to the file initiated by the second client device.
7. The method of claim 4, wherein the option with respect to the update comprises an option to reject the update to the file.
8. The method of claim 1, wherein providing the prompt indicating the update to the file comprises providing the prompt to prevent conflicts for the file in real time while the file is being edited at the second client device.
9. A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
receive, by a content management system and from a first client device associated with a first user, an indication that the first user is accessing a file that the content management system stores and synchronizes between the first client device and a second client device associated with a second user; 
detect, by the content management system while the first user is accessing the file, 
an update to the file based on information received from the second client device associated with the second user; 

provide, to the first client device while the first user is accessing the file, a prompt indicating the update to the file initiated by the second client device based on detecting the update to the file; detect a second update to the file different from the update initiated by the second client device; and based on detecting the second update to the file, preserve both the update and the second update to persist within the file.
10. The non-transitory computer readable storage medium of claim 9, wherein providing the prompt indicating the update to the file comprises indicating the prompt to prevent conflicts for the file.
11. The non-transitory computer readable storage medium of claim 9, wherein detecting the update to the file based on the information received from the second client device comprises detecting that the second user is accessing the file on the second client device.
12. The non-transitory computer readable storage medium of claim 9, wherein detecting the update to the file based on the information received from the second client device comprises detecting edits to the file applied by the second user on the second client device.
13. The non-transitory computer readable storage medium of claim 12, wherein providing, to the first client device, the prompt indicating the update to the file comprises providing an option with respect to the edits to the file applied by the second user on the second client device.
14. The non-transitory computer readable storage medium of claim 13, wherein the option with respect to the edits comprises an option to accept the edits to the file.
15. The non-transitory computer readable storage medium of claim 14, further comprising instructions that, when executed by the at least one processor, cause the computing device to: receive, from the first client device, an indication that the first user selected the option to accept the edits to the file; and provide, to the first client device, an updated version of the file that includes the edits to the file applied by the second user on the second client device.

16. A system, comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to: receive, by a content management system and from a first client device associated with a first user, an indication that the first user is accessing a file that the content management system stores and synchronizes between the first client device and a second client device associated with a second user; detect, by the content management system while the first user is accessing the file, 
an update to the file based on information received from the second client device associated with the second user; provide, to the first client device while the first user is accessing the file, a prompt indicating the update to the file initiated by the second client device based on detecting the update to the file; detect a second update to the file different from the update initiated by the second client device; and based on detecting the second update to the file, preserve both the update and the second update to persist within the file.
17. The system of claim 16, wherein detecting the update to the file based on the information received from the second client device comprises detecting that the second user is accessing the file on the second client device.
18. The system of claim 16, wherein detecting the update to the file based on the information received from the second client device comprises detecting edits to the file applied by the second user on the second client device.
19. The system of claim 18, wherein providing, to the first client device, the prompt indicating the update to the file comprises providing an option to accept the edits to the file.
20. The system of claim 19, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the first client device, an indication that the first user selected the option to accept the edits to the file; and provide, to the first client device, an updated version of the file that includes the edits to the file applied by the second user on the second client device.


Claims 1-20 of the instant application are considered obvious over claims 1-20 of Patent No. 11,269,852.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, and 11-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hayakawa et al. United States Patent Publication No. 2003/0154187.

As per claims 1, 9, and 16:
Hayakawa et al. teach a method/system comprising:
receiving, by a content management system and from a first client device associated with a first user(Par. 190),  
an indication that the first user is accessing a file that the content management system stores and synchronizes between the first client device and a second client device associated with a second user(Par. 22:  A synchronization communication between said information processing device and said handheld information processing device, user information prestored in said update file contained in each of the devices may be compared; and in the case where the user information stored in one device is determined to be the same as the user information stored in the other device, updating each of the databases may be performed so as to synchronize the memory of the database of said one device and the memory of the database of said other device);
detecting, by the content management system, an update to the file based on information received from the second client device associated with the second user(Par. 114: When editing of items is performed in device after completion of a previous update, item IDs of items that have been added, changed, or deleted in first device are detected to be transmitted to second device. In this embodiment, only data relating to edited items is transmitted to second device, and information on items without changes is not transmitted); and
providing, to the first client device while the first user is accessing the file, a prompt indicating the update to the file based on detecting the update to the file(Par. 20:  (In a case where a newly added or changed data unit is detected, transmitting to said handheld information processing device the data unit with its identification number, while the data unit (file) accessed and either add edit or change edit information to prompt addition or change of the data unit). 

As per claim 2
Hayakawa et al. teach a method/system, 
wherein the file that the first user accesses is a local copy of the file on the first client device(Par. 22: Aa synchronization communication between said information processing device and said handheld information processing device(local copy of the file on the first client), user information prestored in said update file contained in each of the devices may be compared; and in the case where the user information stored in one device is determined to be the same as the user information stored in the other device, updating each of the databases may be performed so as to synchronize the memory of the database of said one device and the memory of the database of said other device).  
  
As per claims 3, 12, and 18:
Hayakawa et al. teach a method/system, 
wherein detecting the update to the file based on the information received from the second client device comprises detecting edits to the file applied by the second user on the second client device(Par. 10: The edit time data of each of said data units stored in said first database, to thereby detect among said plurality of data units which comprise said application data stored in said first database, any data units that have been added, changed, or deleted at a time subsequent to completion of a most recent synchronization communication; said first information processing device, in a case where a newly added or changed data unit is detected, transmitting to said second information processing device the data unit with its identification number, and an instruction to add or change the data unit and storing the identification number in said update file).   

As per claims 4, 13:
Hayakawa et al. teach a method/system,
wherein providing, to the first client device while the first user is accessing the file, a prompt indicating the update to the file comprises providing an option with respect to the edits to the file applied by the second user on the second client device(Par. 11: In a case where a newly added or changed data unit is detected, transmitting to said handheld information processing device the data unit with its identification number, and either add edit or change edit information to prompt addition or change of the data unit.  The information processing device updating application data in its own database on the basis of data transmitted from said handheld information processing device; and said handheld information processing device updating said identification numbers and said communication time information stored in said update file on the basis of application data stored in its own database and a date and time of this synchronization communication).   

As per claims 5 and 14:
Hayakawa et al. teach a method/system,
wherein the option with respect to the edits comprises an option to accept the edits to the file(Par. 101:  Edit instruction information indicates which one of a process of addition, change, or deletion of an item should be performed in handheld information terminal, upon receipt by the terminal of the said information. Receiving the edit instruction information, handheld information terminal performs editing of the subject item according to the information).   

As per claims 6, 15 and 20:
Hayakawa et al. teach a method/system, further comprising: 
receiving, from the first client device, an indication that the first user selected the option to accept the edits to the file(Par. 101:  Edit instruction information indicates which one of a process of addition, change, or deletion of an item should be performed in handheld information terminal, upon receipt by the terminal of the said information. Receiving the edit instruction information, handheld information terminal performs editing of the subject item according to the information; and 
providing, to the first client device, an updated version of the file that includes the edits to the file applied by the second user(Par. 138:  In the case that an item is indicated by edit instruction information as being changed, the changed item transmitted from PC is written over their previous versions stored in an area of terminal database, which area can be identified by the identification number of the changed item transmitted from PC).

As per claim 7:
Hayakawa et al. teach a method/system, 
wherein the option with respect to the edits comprises an option to reject the edits to the file(Par. 88:  In FIG. 3, all regular event information is shown as being set to "FALSE". This indicates that all the items are not regular events created by the application but are created directly by instructions from the user. In the present embodiment, if an item has a corresponding regular event information set to "TRUE", data update will not be performed for that item).  

As per claims 11 and 17:
Hayakawa et al. teach a method/system, 
wherein detecting the update to the file based on the information received from the second client device comprises detecting that the second user is accessing the file on the second client device(Par. 114: When editing of items is performed in device after completion of a previous update, item IDs of items that have been added, changed, or deleted in first device are detected to be transmitted to second device. In this embodiment, only data relating to edited items is transmitted to second device, and information on items without changes is not transmitted).   

As per claim 19:
Hayakawa et al. teach a method/system, 
wherein providing, to the first client device, the prompt indicating the update to the file comprises providing an option to accept the edits to the file(See Hayakawa et al.  Par. 20: The information processing device, in a case where a newly added or changed data unit is detected, transmitting to said handheld information processing device the data unit with its identification number, and either add edit or change edit information to prompt addition or change of the data unit; said information processing device, in a case where deletion of a data unit is detected, transmitting to said handheld information processing device the identification number of the deleted data unit with an instruction to delete a data unit corresponding to the identification number; said handheld information processing device updating application data in its own database on the basis of data transmitted from said information processing device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Hayakawa et al. United States Patent Publication No. 2003/0154187 as applied to claims 1-7, 9, and 11-20 in view of Sivaraman et al. United State Patent Publication No. 2004/0044799.

As per claims 8 and 10:
Hayakawa et al. do not explicitly disclose for the update to the file comprises providing the prompt to prevent conflicts for the file.  However, Sivaraman et al. teach a method/system,
wherein providing the prompt indicating the update to the file comprises providing the prompt to prevent conflicts for the file(See Sivaraman et al. Par. 66:  A proper finalization of the synchronization session prevent conflicts due to modification of data records on the client side or server side during the synchronization process).  
Therefore, it would have been obvious to a person in the art at the time the invention was made to modify the method/system disclosed in Hayakawa et al. to have the update to the file comprises providing the prompt to prevent conflicts for the file.  This modification would have been obvious because a person having ordinary skill in the art, at the time the invention was made, having the teachings of Hayakawa et al. and Sivaraman et al. before him/her, to modify the method of Hayakawa et al. to include the update to the file comprises providing the prompt to prevent conflicts for the file of Sivaraman et al., since it is suggested by Sivaraman et al. such that, the method relates to a method and a device, respectively, for synchronizing of data between a synchronizing client device and a synchronizing server device and further to the respective synchronizing devices. More particular, the present invention relates to a method and a device for synchronizing of data, respectively, allowing for improved handling of an interruption of an active synchronization process (See Sivaraman et al. Par. 2).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Godlin et al. United States Patent Publication No. 2002/0161860,
Godfrey et al. United States Patent No. 7,317,699,
Sato United States Patent Publication No. 2003/0182329,
Agrawal et al. United States Patent Publication No. 2003/0120680,
Lee et al. United States Patent Publication No. 2004/0015401,
Spataro et al. United States Patent Publication No. 2006/0053380,
Desai et al. United States Patent Publication No. 2005/0192008.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157